Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Ms. Yejin Kim (Registration No. 73,602) on August 16, 2022.


Please amend the claims as follows:

1 (Currently Amended). A content display method implemented by a computer system including at least one processor configured to execute computer-readable instructions included in a memory, the content display method comprising: analyzing a user interest based on a user activity on an application; generating a customized content in response to receiving from a server, information that matches the user interest; and displaying the customized content through an interface related to a specific event when the specific event occurs on the application, wherein the displaying comprises: when a user enters a chatroom among a plurality of chatrooms that exist on the applications, displaying the customized content through the chatroom based on the chatroom being entered by the user immediately after the application started and being a last chatroom in which the user stayed immediately before a previous termination of the application.  

2.(original) The content display method of claim 1, wherein the displaying comprises: displaying the customized content on a launch screen of the application when the application starts to run.  


3 (Currently Amended). The content display method of claim 1, wherein the displaying comprises: 
displaying the customized content through a chatroom of the application when the user activity in the chatroom meets [[a]]    the specific condition.  


4 (Currently Amended). The content display method of claim 1, wherein the displaying comprises: displaying the customized content through [[a]]    the chatroom of the application when [[a]]    the user enters the chatroom with no unread messages.  
	
5 (Currently Amended). The content display method of claim 1, wherein the displaying comprises:
 displaying the customized content through [[a]]  the chatroom of the application when [[a]]    the user stays for a predetermined period of time or longer without sending a message in the chatroom.  

6. (Cancelled).

7. The content display method of claim 1, wherein the displaying comprises: displaying the customized content through [[a]]   the specific chatroom, among [[a]]    the plurality of chatrooms of the application, when a predetermined type of activity is detected or the predetermined type of activity occurs at a predetermined rate or higher.  

8 (Currently Amended). The content display method of claim 1, wherein the displaying comprises:
 in response to receiving a message including a keyword related to the user interest through [[a]] the chatroom of the application, displaying an interface for receiving a selection input in association with the message; and displaying the customized content through the chatroom when[[a]]  the user selects the interface.  

9 (Currently Amended). The content display method of claim 1, wherein the displaying comprises: displaying an interface for receiving a selection input in association with a content, in response to the content shared through [[a]]    the chatroom of the application matching the user interest; and displaying the customized content through the chatroom when a user selects the interface 
 

10 (Original). The content display method of claim 1, wherein the generating the customized content comprises: receiving, from the server, data that includes content provider information or content information corresponding to the user interest; and generating the customized content in a chatroom message format of the application using the data.  

11 (Currently Amended). A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to perform a content display method comprising: analyzing a user interest based on a user activity on an application; generating a customized content in response to receiving from a server, information that matches the user interest; [[and]]
displaying the customized content through an interface related to a specific event when the specific event occurs on the application , and  wherein the displaying comprises: when a user enters a chatroom among a plurality of chatrooms that exist on the applications, displaying the customized content through the chatroom based on the chatroom being entered by the user immediately after the application started and being a last chatroom in which the user stayed immediately before a previous termination of the application.  
 

12 (Currently Amended). A computer system comprising: a memory storing one or more computer-readable instructions; and
 at least one processor configured to execute the computer-readable instructions to: analyze a user interest based on a user activity on an application; 
generate a customized content in response to receiving from a server, information that matches the user interest; [[and]]
display the customized content through an interface related to a specific event when the specific event occurs on the application, and  wherein the displaying comprises: when a user enters a chatroom among a plurality of chatrooms that exist on the applications, displaying the customized content through the chatroom based on the chatroom being entered by the user immediately after the application started and being a last chatroom in which the user stayed immediately before a previous termination of the application.  


13 (Original). The computer system of claim 12, wherein the at least one processor is further configured to display the customized content on a launch screen of the application when the application starts to run.  

14 (Currently Amended). The computer system of claim 12, wherein the at least one processor is further configured to display the customized content through [[a]]  the chatroom of the application when the user activity in the chatroom meets a specific condition.  

15 (Currently Amended). The computer system of claim 12, wherein the at least one processor is further configured to display the customized content through [[a]] the chatroom of the application when [[a]] the user enters the chatroom with no unread messages.  

16(Currently Amended). The computer system of claim 12, wherein the at least one processor is further configured to display the customized content through [[a]]  the chatroom of the application when [[a]]  the user stays for a predetermined period of time or longer without sending a message in the chatroom.  

17 (Cancelled). 

18 (Currently Amended). The computer system of claim 12, wherein the at least one processor is further configured to display the customized content through 
[[a specific]] the chatroom, among a plurality of chatrooms of the application, when a predetermined type of activity is detected or the predetermined type of activity occurs at a predetermined rate or higher.  

19 (Currently Amended). The computer system of claim 12, wherein the at least one processor is further configured to. in response to receiving a message including a keyword related to the user interest through [[a]] the chatroom of the application, display an interface for receiving a selection input in association with the message, and display the customized content through the chatroom when [[a]] the user selects the interface.  

20 (Currently Amended). The computer system of claim 12. wherein the at least one processor is further configured to display an interface for receiving a selection input in association with a content, in response to the content shared through [[a]] the chatroom of the application matching the user interest. and display the customized content through the chatroom when [[a]] the user selects the interface.


The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 Dietrich et al. U.S. Patent Pub. No. 2012/0124363, Analyzing Performance of Computing Devices in Usage Scenarios.
Gu et al. U.S. Patent Pub. No. 2019/0324620, Method and Device for Controlling Display Screens.
Sing et al. U.S. Patent Pub. No. 2009/0006550, System and method Providing Agent Managed Via Instant message.

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ generate a customized content in response to receiving from a server, information that matches the user interest; display the customized content through an interface related to a specific event when the specific event occurs on the application, and  wherein the displaying comprises: when a user enters a chatroom among a plurality of chatrooms that exist on the applications, displaying the customized content through the chatroom based on the chatroom being entered by the user immediately after the application started and being a last chatroom in which the user stayed immediately before a previous termination of the application.” These limitations, taken in context of the entire claims are allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443